Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In p. 6, line 1, “Zis” needs a spacing.
In p. 6, line 14, “GIS” needs to be defined, such as Geographic Information System (GIS).
In p. 6, lines 18, “                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            on” and “mmeans” need spacing.
In p. 7, line 2, “ifnode” needs spacing.
In p. 8, line 1, “coefficient                                
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            ” needs spacing.
In p. 8, line 3, “Hminat” needs spacing.
In p. 8, lines 8, 13, and 28, “coefficient                                
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            ” needs spacing.
In p. 8, line 14, “                                
                                    
                                        
                                            Q
                                        
                                        
                                            x
                                            ,
                                            l
                                        
                                    
                                
                            of” and “                                
                                    
                                        
                                            Q
                                        
                                        
                                            l
                                        
                                    
                                
                            inputin” need spacing.
In p. 9, lines 10 and 17, coefficient                                
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            ” needs spacing.
Appropriate correction is required.
	The above are exemplary. Applicant is required to review the specification and correct any similar informalities.

Claim Objections
3.	Claims 1-9 are objected to because of the following informalities:  
In claim 1, line 1, “the water leakage amount” should be --a water leakage amount-- to avoid the issue of lack of antecedent basis.
In claim 1, line 10, “dividing pipes” should be --dividing the pipes-- to avoid creating another antecedent basis.
In claim 2, line 3, “the pressure” should be --a pressure-- to avoid the issue of lack of antecedent basis.
In claim 4, line 9, “the pipe age” should be --a pipe age-- to avoid the issue of lack of antecedent basis. 
In claim 4, line 13, “the risk values” should be --risk values-- to avoid the issue of lack of antecedent basis. 
In claim 5, line 4, “the pipe material” should be --pipe material-- to avoid the issue of lack of antecedent basis. 
In claim 5, line 8, “GIS” should be --Geographic Information System (GIS)-- to define the acronym.
In claim 5, line 11, “the number of leakages” should be --a number of leakages-- to avoid the issue of lack of antecedent basis. 
In claim 5, line 12, “                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            on” should be --                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             on-- to correct the spacing--.
In claim 5, line 12, “mmeans the total number of months” should be --m means a total number of months-- to correct the spacing and to avoid the issue of lack of antecedent basis.
In claim 5, line 13, “the total length of pipes” should be --a total length of pipes--.
In claim 5, line 14, “the pipe diameter” should be --a pipe diameter--.
In claim 5, line 15, “the pipe repair records” should be --pipe repair records-- to avoid the issue of lack of antecedent basis. 
In claim 6, line 2, “dividing the pipe” should be --dividing the pipes-- to correct a typo.
In claim 6, line 4. “indexes of nodes” should be --the indexes of nodes-- to avoid creating another antecedent basis.
In claim 6, line 9, “the index of a node” and “the index of a pipe” should be --an index of a node-- and --an index of a pipe-- respectively to avoid the issue of lack of antecedent basis. .
In claim 6, line 10, “the pipe length-- should be --a pipe length-- to avoid the issue of lack of antecedent basis.
In claim 6, lines 13-14, “the shortest path matrix” should be --a shortest path matrix-- to avoid the issue of lack of antecedent basis.
In claim 6, line 14, “the number of sectorization centers” should be --a number of the sectorization centers-- to avoid the issue of lack of antecedent basis; and to avoid creating another antecedent basis for sectorization centers.
In claim 7, line 6, “the number of pressure measurement points” should be --a number of pressure measurement points-- to avoid the issue of lack of antecedent basis.
In claim 7, lines 6-7, “the simulation duration” should be --a simulation duration-- to avoid the issue of lack of antecedent basis.
In claim 7, lines 7-8, “the moment t” should be --moment t-- to avoid the issue of lack of antecedent basis.
In claim 7, line 9, “coefficient                                
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            ” should be -- coefficient                                
                                     
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            -- to correct the spacing.
In claim 7, lines 11-12, “a minimum free head penalty function” and “a water leakage amount penalty function” should be “the minimum free head penalty function” and “the water leakage amount penalty function” respectively to avoid creating another antecedent bases.
In claim 8, line 4, “the calculation” should be --the searching-- or --the algorithm-- to avoid the issue of lack of antecedent basis.
In claim 8, lines 9-11, “The target function value remains unchanged. The algorithm terminates, when an average relative change in the minimum target function value of 50 successive generations of populations is less than 10-6” should be --a target function value remains unchanged: the algorithm terminates, when an average relative change in the target function value of 50 successive generations of populations is less than                                 
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                
                            -- to correct grammatical errors and avoid the lack of antecedent basis.
In claim 8, lines 9-11, “the number of iterations” should be --a number of iterations-- to avoid the issue of lack of antecedent basis.
In claim 9, line 2, “the calculation” should be --the searching-- or--the algorithm-- (see the objections to claim 8 above).
In claim 9, line 2, “the optimal solution” should be --an optimal solution-- to avoid the issue of lack of antecedent basis.
In claim 9, line 4, “coefficient                                
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            ” should be -- coefficient                                
                                     
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            -- to correct the spacing.
In claim 9, line 9, “the number of water consumption nodes” should be --a number of water consumption nodes-- to avoid the issue of lack of antecedent basis.
In claim 9, line 10, “the current water consumption amount” should be --a current water consumption amount-- to avoid the issue of lack of antecedent basis.
In claim 9, line 11, “coefficient                                
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            ” should be -- coefficient                                
                                     
                                    
                                        
                                            g
                                        
                                        
                                            a
                                        
                                    
                                
                            -- to correct the spacing.
In claim 9, line 12, “the water consumption amount” should be --a water consumption amount-- to avoid the issue of lack of antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “1) inputting data of the water distribution system, including a hydraulic model, an actual water leakage amount, a time sequence of monitored values of the free head at pressure measurement points, a leakage risk value of each node and an area to be measured, to establish a pipe leakage risk assessment model so as to acquire a leakage risk of each node” in lines 4-8. It is unclear whether the inputted data are used “to establish a pipe leakage risk assessment model” because the wording of “inputting data … to establish … model” can be interpreted as having a cause-effect relationship between the input data and the model, or have no cause-effect relationship (e.g., as intended purpose).
	For examination purpose, “to establish a pipe leakage risk assessment model” in lines 7 is assumed to be --and establishing a pipe leakage risk assessment model”-- (see specification pp. 5-6, step 111) through step 113) showing that the pipe leakage risk assessment model is established by data other than the recited input data).

	Further regarding claim 1, it recites “each node” in lines 6 and 8 separately. “Each node” is a broad term without definite boundaries. For examination purpose, it is assumed to be --each of a plurality of nodes-- and --each of the plurality of nodes-- respectively.

	Regarding claim 4, it recites “each pipe” in lines 5 and 12 separately. “Each pipe” is a broad term without definite boundaries. For examination purpose, it is assumed to be --each of the pipes--.
 
Claim 5 contains the trademark/trade name “”SPSS” in the last line.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe product and, accordingly, the identification/description is indefinite.
	For examination purpose, “in SPSS” is disregarded.

	Regarding claim 6, the term “inf” in line 8 is not defined. For examination purpose, it is assumed to be --0--.

	Further regarding claim 6, it recites “from each node to each sectorization center” in line 13. “Each node” and “each sectorization center” is a broad term without definite boundaries respectively. For examination purpose, the phrase at issue is assumed to be --from each of the N nodes to each of the sectorization centers--.

	Further regarding claim 6, it recites “the division center” in line 17. The limitation has insufficient antecedent basis, and it is unclear whether it is a center different from a sectorization center. For examination purpose, it is assumed to be --a respective sectorization center--.

	Regarding claim 9, it recites “each node” in line 4. It is too broad without definite boundaries. For examination purpose, it is assumed to be --each of the nodes--.
 
	Further regarding claim 9, it recites “the current flow of each water consumption node at each simulation moment” in lines 4-5. There is no antecedent basis for “the current flow.” “Each water consumption node at each simulation moment” is too broad without definite boundaries. For examination purpose,  the phrase at issue is assumed to be --a current flow of each of a plurality of water consumption nodes at each of a plurality of simulation moments--.

	Further regarding claim 9, it recites “each area” in line 6. It is too broad without definite boundaries. For examination purpose, it is assumed to be --each of the areas--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “to establish a pipe leakage risk assessment model so as to acquire a leakage risk of each node,” “virtually dividing pipes into areas from the pipe leakage risk assessment model,” and “selecting a target function and setting two penalty functions, i.e., a minimum free head penalty function and a water leakage amount penalty function, and searching an optimal spatial distribution of water leakage amounts to acquire water leakage amounts of different areas obtained by the virtual division.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper). “To establish a pipe leakage risk model” can be a mental process to set or select the model, or combined with mathematical concepts to calculate the parameters of the model to establish the model. “Virtually dividing pipes” and “selecting a target function and setting two penalty functions” can be mental processes, and/or based on some mathematical concepts. “Searching an optimal spatial distribution” can be a combination of a mental process and mathematical concepts to repeated calculating a result and check the result until an optimal solution is found.  
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “inputting data of the water distribution system, including a hydraulic model, an actual water leakage amount, a time sequence of monitored values of the free head at pressure measurement points, a leakage risk value of each node and an area to be measured” and “reading indexes of nodes, indices of two endpoints of pipes and pipe lengths.” However, these are “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “inputting” and “reading” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea. Consequently, the claim is directed to a judicial exception without significantly more.

Dependent claims 2-9 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Invitation to Participate in DSMER Pilot Program
6.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Notes
7.	Claim 1 distinguishes over the closest prior art of record as discussed below.
	
	Regarding claim 1, the closest prior art of record fails to teach the features: “virtually dividing pipes into areas from the pipe leakage risk assessment model” and “setting two penalty functions, i.e., a minimum free head penalty function and a water leakage amount penalty function, and searching an optimal spatial distribution of water leakage amounts to acquire water leakage amounts of different areas obtained by the virtual division,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Adachi et al. (“Estimating Area Leakage in Water Networks Based On Hydraulic Model and Asset Information” Procedia Engineering 89 ( 2014 ) 278-285) teaches a method of acquiring a water leakage amount of a leakage area in a water distribution system, involving virtually dividing pipes into areas (i.e., three virtual areas) by considering the deployment of sensors, structure of main pipes, and so on; establishing a pipe leakage risk assessment model (i.e., Table 1) to acquire a leakage risk of nodes (i.e.,             
                
                    
                        K
                    
                    
                        i
                    
                
            
         ); selecting a target function (i.e., F(X)) and searching an optimal spatial distribution (i.e.,             
                
                    
                        L
                    
                    
                        a
                    
                
            
        ) of water leakage amounts to acquire water leakage amounts of different areas obtained by the virtual division based on input data, including a hydraulic model, an actual water leakage amount, a time sequence of monitored values of a free head at pressure measurement points, a leakage risk value of nodes, an area to be measured, indices of nodes, pipes, areas, and pipe ages and lengths.
	DAI (“Simulation, Localization and Control Techniques for Major Leakage Accident of Municipal Water Supply Network” Doctoral dissertation, Tianjin University, 2010) teaches a method of localizing a water pipe leakage, involving integrating GIS, SCADA, and a hydraulic model; virtual dividing areas of a water distribution system; generating pressure variation characters database by areas; and localizing the leakage according to the database, online SCADA data and a neural network.
	CHEN et al. (CN 102072409 A) teaches a method of pipe network leakage monitoring, involving using an inherit programming method to build function relation between independent variables comprising pipe age, pipe diameter and pipe length and the like and leakage times, defines an important monitoring area by combining with a pipe network geographic information system (GIS) platform and further uses a leakage recording instrument monitoring method to check leakage and locating leakage points.
	XU et al. (CN 108647470 A) teaches a method of leakage localization based on clustering and deep belief network, involving virtually dividing a pipe network into several leakage region and generating leakage samples by hydraulic simulation software based on K-means clustering; establishing and training the leakage area identification model based on a deep belief network; and identifying the leakage area according to measured pressure data.
	Wu et al. (US 8635051 B1) teaches for leakage detection in a hydraulic network using pressure-dependent demand optimization where leakages are represented as pressure-dependent emitter flows. To conduct an optimization, a hydraulic simulation model, along with field-observed data, nodal demands, boundary conditions and optimization criteria entered, are read and provided to an evaluation module. The evaluation module works in conjunction with a genetic algorithm (GA)-based optimizer 230 that automatically searches for optimal, or near optimal solutions.
	ADACHI et al. (JP 2016053250 A) teaches a method for estimating the distribution of water leakage in a water service pipe network, involving collecting a measured value from a measurement device installed in a water service pipe network, calculating a water leakage risk value from pipeline information, and estimating a parameter composed of a set of a zone constitution for integrating an adjacent area among areas for classifying a pipe network and water leakage strength of respective zones in the zone constitution, calculating a zone index based on the zone constitution, calculating an error index from a difference between a prediction value and the measured value calculated by a pipe network calculation of assuming the water leakage distribution based on the parameter and the risk value, and retrieving an optimal parameter for minimizing an index based on both of the zone index and the error index.
	None of the closest prior art of record teaches or suggests the above indicated claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857